Name: Commission Regulation (EEC) No 2624/88 of 24 August 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 235/ 14 Official Journal of the European Communities 25 . 8 . 88 COMMISSION REGULATION (EEC) No 2624/88 of 24 August 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (^ as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 Q, as last amended by Regulation (EEC) No 2604/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2335/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to irt Article 14 of Council Regulation (EEC) No 475/86 ( 10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 25 August 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 25 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7 . 1988 , p . 1 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 195, 23 . 7 . 1988 , p . 1 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . (6) OJ No L 197, 26 . 7 . 1988 , p . 10 . 0 OJ No L 203, 28 . 7 . 1988 , p . 15 . (8) OJ No L 231 , 20 . 8 . 1988, p . 28 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47 . (") OJ No L 183 , 3 . 7. 1987, p . 18 . 25. 8 . 88 Official Journal of the European Communities No L 235/ 15 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 8 (1 ) 1 st period 9 (') 2nd period 10 (1) 3rd period 11(1 ) 4th period 12 0). 5th period M1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 12,927 0,580 0,000 12,449 0,580 0,000 11,825 0,580 0,000 10,847 0,580 0,000 11,165 0,580 0,000 11,184 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) ,  Greece (Dr) 31,01 34,44 615,92 87,41 108,88 9,703 6,866 17 499 988,48 29,89 33,18 592,84 83,66 104,61 9,285 6,520 16 675 893,96 28,43 31,54 562,71 78,76 99,04 8,740 6,053 15 557 751,98 26,18 28,96 515,41 70,96 90,25 7,872 5,272 13 698 521,68 26,93 29,80 530,70 73,34 93,03 8,136 5,481 14 206 569,00 27,32 30,21 540,04 ' 77,53 96,48 8,618 6,057 15 230 463,43 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 084,46 89,44 2 011,50 89,44 1 916,06 89,44 1 757,42 1 89,44 1 806,46 89,44 1 780,93 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 2 557,01 0,00 2 466,32 0,00 2 329,01 0,00 2 114,06 0,00 2 168,67 0,00 2 101,64 (') Subject to the reduction resulting from the maximum guaranteed quantities system. No L 235/ 16 Official Journal of the European Communities 25 . 8 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period 10 (1) 3rd period 110 4th period 12 (') 5th period l (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,080 2,500 1 5,427 3,080 2,500 14,949 3,080 2,500 14,325 3,080 2,500 13,347 3,080 2,500 13,665 3,080 2,500 13,684 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany " (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 36,91 41,06 736,08 106,10 130,76 11,782 8,506 21 492 1 360,48 35,80 39,80 71.3,00 102,35 126,50 11,364 8,161 20 667 1 265,96 34,34 38,15 682,87 97,45 120,92 10,819 7,693 19 549 1 123,98 32,08 35,58 635,58 89,65 112,13 9,950 6,913 17 690 893,68 32,83 36,42 650,86 92,03 1 14,92 10,215 7,121 18 198 941,00 33,22 36,83 660,76 96,49 118,58 10,727 7,744 19 317 835,43 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 2 470,00 474,98 2 397,03 474,98 2 301,59 474,98 2 142,95 474,98 2 191,99 474,98 2 166,47 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 2 986,33 429,31 2 895,63 429,31 2 758,33 429,31 2 543,37 429,31 2 597,98 429,31 2 530,95 (') Subject to the reduction resulting from the maximum guaranteed quantities system . 25. 8 . 88 Official Journal of the European Communities No L 235/ 17 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period 10 (') 3rd period 11 0 ) 4th period 12 (-) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 16,781 5,170 0,000 16,377 5,170 0,000 15,973 5,170 0,000 16,108 5,170 0,000 16,325 2. Final aids : I \ I \ (a) Seed harvested and processed in (2) : I I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Df) 40,26 44,71 799,56 113,50 141,35 12,599 8,918 ' 22 726 1 286,10 39,31 43,65 780,05 110,33 137,74 12,246 8,626 22 029 1 203,92 38,36 42,58 760,55 107,15 134,13 11,893 8,313 21 280 1 096,27 38,72 42,94 766,98 108,07 135,27 11,995 8,321 21 307 1 065,53 39,24 43,52 777,38 109,63 137,15 12,169 8,452 21 632 1 091,29 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 1 676,60 797,28 1 614,92 797,28 1 553,01 797,28 1 562,06 797,28 1 595,71 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 418,07 3 319,14 0,00 3 339,13 3 242,49 0,00 3 235,45 3 141,80 0,00 3 226,15 3 132,77 0,00 3 261,28 3 166,88 3. Compensatory aids :  in Spain (Pta) 1 621,50 1 554,32 1 492,41 1 501,45 1 535,1 1 4. Special aid :  in Portugal (Esc) 3 319,14 3 242,49 3 141,80 3 132,77 3 166,88 (') Subject to the reduction resulting from the maximum guaranteed quantities system. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate , of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,083550 2,342140 43,673200 7,061700 7,977230 0,775965 0,647382 1 542,43 167,03000 169,27700 136,53300 2,079900 2,338740 43,664200 7,064080 7,984250 0,775752 0,649336 1 546,65 168,09800 170,07900 136,87900 2,076200 2,334980 43,655600 7,066190 7,989670 0,775426 0,651270 1 551,70 169,20200 170,86000 137,22200 2,072260 2,331050 43,643800 7,071000 7,995210 0,775368 0,653201 1 556,32 170,61300 171,70100 137,54500 2,072260 2,331050 43,643800 7,071000 7,995210 0,775368 0,653201 1 556,32 170,61300 171,70100 137,54500 2,061220 * 2,318930 43,647000 7,084280 8,014230 0,775738 0,658181 1 570,94 174,57900 174,06100 138,48200